Per Curiam.
The defendant appeals from the judgment of conviction of one count of failure to display lights in violation of General Statutes § 14-96a (a) and one count of operating a motor vehicle while under the influence of intoxicating liquor in violation of General Statutes § 14-227a. The defendant’s conviction followed a conditional plea of nolo contendere pursuant to General Statutes § 54-94a, reserving the right to appeal the trial court’s denial of his motion to suppress “any and all fruits of his arrest on August 16, 1989.”
After thorough review of the record, transcripts and briefs in this matter, and affording the appropriate scope of review to the defendant’s claims, we find them to be without merit.
The judgment is affirmed.